UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21409 Pioneer Municipal High Income Advantage Trust (Exact name of registrant as specified in charter) 60 State Street Boston, MA02109 (Address of principal executive offices) Terrence J. Cullen 60 State Street Boston, MA02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 742-7825 Date of fiscal year end:March 31 Date of reporting period:July 1, 2010 to June 30, 2011 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Pioneer Municipal High Income Advantage Trust By (Signature and Title)/s/ John F. Cogan, Jr. John F. Cogan, Jr., Chairman and President DateAugust 19, 2011 PIONEER MUNI HIGH INCOME ADVANTAGE TRUST CONNECTOR 2 Ticker:Security ID:20786LAB7 Meeting Date: MAR 04, 2011Meeting Type: Written Consent Record Date:JAN 05, 2011 #ProposalMgt RecVote CastSponsor 1To Accept The Plan, As FurtherForForManagement Described In The Consentsolicitation Package DELTA AIR LINES, INC. Ticker:DALSecurity ID:247361702 Meeting Date: JUN 30, 2011Meeting Type: Annual Record Date:MAY 02, 2011 #ProposalMgt RecVote CastSponsor 1Elect Director Richard H. AndersonForForManagement 2Elect Director Edward H. BastianForForManagement 3Elect Director Roy J. BostockForForManagement 4Elect Director John S. BrinzoForForManagement 5Elect Director Daniel A. CarpForForManagement 6Elect Director John M. EnglerForForManagement 7Elect Director Mickey P. ForetForForManagement 8Elect Director David R. GoodeForForManagement 9Elect Director Paula Rosput ReynoldsForForManagement 10Elect Director Kenneth C. RogersForForManagement 11Elect Director Kenneth B. WoodrowForForManagement 12Advisory Vote to Ratify Named Executive ForForManagement Officers' Compensation 13Advisory Vote on Say on Pay FrequencyOne YearOne YearManagement 14Ratify AuditorsForForManagement 15Provide for Cumulative VotingAgainstForShareholder END NPX REPORT
